Citation Nr: 0312702	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  96-06 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 1994 decision by the RO.  

In January 1998 and June 2000, the Board remanded that matter 
to the RO for further development.   



FINDING OF FACT

The evidence of record does not show that the veteran suffers 
from PTSD related to a confirmed in-service stressor.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§  3.303, 3.304, 3.655 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

The relatively new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

A claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  See 
38 U.S.C.A. § 5103(b) (West 2002); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations, as reflected by the February 2003 
Supplemental Statement of the Case, which also provided the 
substance of the VCAA.  The Board is not precluded from 
proceeding to an adjudication of these claims as the 
requirements of such authority have been satisfied.  

Specifically, in addition to the Supplemental Statement of 
the Case noted hereinabove, the record reflects that the 
veteran and his representative were sent a Statement of the 
Case in October 1994 and several Supplemental Statements of 
the Case thereafter, and each contained the pertinent laws 
and regulations governing this claim as well as the reasons 
for the denial of the claim.  

As well, in a letter sent to the veteran in February 1994 
(subsequent to his January 1994 claim which ultimately led to 
this appeal), he and his representative were informed of the 
evidence needed to substantiate the claim.  

In letters dated in January 1998 and July 2000, the RO 
requested that the veteran provide names and addresses of any 
doctors who have treated him, essentially indicating that 
they would attempt to collect any pertinent evidence.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claims 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

It is noted that, during the course of the appeal, and 
pursuant to the two Board remands noted hereinabove, the RO 
obtained pertinent evidence with respect to the veteran's 
alleged stressors (discussed below) from the Department of 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), has contacted several private medical doctors in 
order to obtain pertinent treatment records, and has 
associated with the claims folder VA medical records.   

In addition, pursuant to the Board remands, on two occasions 
- the most recent in October 2002 - the RO had the veteran 
scheduled for VA psychiatric examinations in order to 
determine the nature and likely etiology of his claimed PTSD.  
The veteran, however, failed to report for these 
examinations.  

It is further noted that the veteran has not responded to 
inquiries as to why he failed to report for these 
examinations.   38 C.F.R. § 3.655(b) provides that when a 
claimant fails to report for a scheduled medical examination 
without good cause, an original claim for compensation shall 
be rated on the evidence of record.  Therefore, based on the 
provisions of this regulation (and the fact that no 
explanation - good or otherwise - has been provided for the 
failure to report for an examination), the Board will render 
a decision on this appeal based upon the evidence of record.  

It is pointed out that the duty to assist is not "a one-way 
street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
and, in view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  As such, the veteran will not be 
prejudiced as a result of the Board deciding this claim.  

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1110 (West 2002).  

A "determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), and a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  

If the claimed stressor is unrelated to combat, as is the 
case here, a veteran's lay testimony regarding the inservice 
stressor is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence."  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).  

Turning to the evidence of record, it is initially noted that 
the veteran's service records reflect that he served in the 
Republic of Vietnam beginning in June 1970 for what appears 
to be six to ten months.  His personnel records indicate that 
he served with the 11th Armored Cavalry Regiment (11th ACR), 
919th Engr. Co, but do not indicate whether he had combat 
service.  

The veteran's service medical records are completely negative 
for complaints of or treatment for any psychiatric 
abnormality, to include PTSD.  In fact, he was noted to be 
psychiatrically normal on separation examination of May 1971.  

The VA medical records reflect that the veteran was 
hospitalized in June 1993 for substance abuse treatment and 
was diagnosed with, among other things, PTSD.  No mention was 
made of the veteran's military service.  

A December 1993 VA outpatient treatment record indicates that 
one of the veteran's problems was "PTSD nightmares" and 
recurrent dreams and flashbacks of his first kill and of a 
friend being "blown to bits."  

In February 1994, the veteran was again hospitalized and PTSD 
was listed among the various diagnoses.  Again, no mention 
was made of his military service.  

In a July 1994 statement, the veteran related that, at some 
point while serving in the Republic of Vietnam, a service 
comrade, "Albert Kootzn," was killed and that he felt 
responsible because had he been there his comrade might not 
have been killed (apparently the comrade was sent to a highly 
charged area and the veteran was held back by a superior).  

The VA outpatient treatment records further reflect that the 
veteran was diagnosed with PTSD in November 1994 and had been 
seen intermittently in the VA mental health clinic for 
substance abuse counseling and psychiatric treatment.  None 
of these records indicate a relationship between PTSD and the 
veteran's military service, including hospital reports dated 
in April and May 1995, and a report dated in August 1998 (at 
which time PTSD was not diagnosed).  

As noted hereinabove, the RO obtained pertinent evidence with 
respect to the veteran's alleged stressors from USASCRUR.  A 
July 1999 response letter from that outfit verified that 
Specialist (SP4) Robert E. Koonce, Jr. had been killed in 
action in August 1970 by small arms fire.  It was indicated 
that he had been assigned to the 11th Armored Cavalry 
Regiment (11th ACR), the higher headquarters of the 919th 
Engr. Co.  

As also noted, the RO has made attempts to afford the veteran 
a VA psychiatric examination, to no avail.  The purpose of 
pursuing an examination was to attempt to determine whether 
PTSD, if diagnosed, was related to any claimed stressor.  In 
this regard, the Board again points out that in such 
situations the Board is left to decide the claim based on the 
evidence of record.  

That said, while acknowledging that the veteran has been 
diagnosed with PTSD during a few hospital admissions and 
outpatient visits, there has been no indication that any 
diagnosis of PTSD is related to a confirmed stressor.  

The Board notes that, according to December 1993 outpatient 
treatment records one of the veteran's problems was "PTSD 
nightmares" and recurrent dreams and flashbacks of a friend 
being "blown to bits."  However, there is no indication 
that the examiner at the time specifically diagnosed PTSD 
related to this incident or whether this was just a 
recitation of the veteran's complaints.  

To the extent that it could be argued that this alleged 
incident was confirmed by USASCRUR, the Board points out that 
according to the veteran's July 1994 stressor statement, the 
"confirmed" death did not take place in the veteran's 
presence as suggested by the December 1993 report (as an 
aside, the Board need not address the fact that the name 
reported by USACRUR - Robert Koonce - and name provided by 
the veteran - Albert Kootzn - are different, albeit similar).  

In any event, the Board again points out that, while evidence 
which might establish that PTSD was caused by a alleged 
and/or confirmed stressor was sought by VA, the veteran has 
failed to cooperate with VA's efforts to develop the record 
in this regard.  

The Board notes any contention made by the veteran to the 
extent that he currently suffers from a PTSD as a result of 
his service is insufficient to substantiate his claim, 
without supporting medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  

The bottom line is that there is no medical evidence 
indicating that the veteran suffers from a diagnosis of PTSD 
related to a confirmed in-service stressor.  The 
preponderance of the evidence is against the claim for 
service connection for PTSD, and as such, the benefit-of-the-
doubt doctrine does not apply, and service connection for 
PTSD must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for PTSD is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

